Case: 21-50256     Document: 00516377713          Page: 1    Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 30, 2022
                                   No. 21-50256                        Lyle W. Cayce
                                                                            Clerk

   Robert Kennedy, Individually and on behalf of all
   others similarly situated,

                                                             Plaintiff—Appellee,

                                       versus

   Pioneer Natural Resources Company,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CV-86


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Appellant Pioneer Natural Resources Company hired Onshore
   Quality Control Specialists, LLC and Applied Consultants, Inc. to
   independently oversee its pipeline construction and improvement projects.
   Onshore later hired Appellee Robert Kennedy in September 2018 and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50256      Document: 00516377713          Page: 2    Date Filed: 06/30/2022




                                    No. 21-50256


   assigned him to its team providing services to Pioneer. Kennedy quit in early
   January 2019; Applied Consultants hired him the next day and also assigned
   him to its team servicing Pioneer. Kennedy then quit sometime in April 2019.
   As a condition of his employment with both Onshore and Applied
   Consultants, Kennedy signed substantially similar arbitration agreements.
   Both staffing companies also determined that Kennedy was exempt under
   29 U.S.C. § 213 from the overtime requirements of the Fair Labor Standards
   Act (“FLSA”).
          Kennedy maintains that he and others were misclassified as
   independent contractors with Onshore and Applied Consultants, and that
   Pioneer was his actual employer. As a result, Kennedy filed a collective
   action against Pioneer in April 2020 to recover allegedly unpaid overtime
   wages and other damages under the FLSA. Pioneer moved to compel
   arbitration, seeking to enforce the arbitration agreements as a non-signatory.
   The district court adopted the magistrate judge’s recommendation to deny
   that motion. Pioneer then timely appealed before moving for a stay, which
   the district court denied.
          Pioneer argues that an arbitrator should decide whether Kennedy’s
   FLSA claims are arbitrable. It alternatively insists that the claims are still
   arbitrable even if the court decides arbitrability. And Pioneer finally contends
   that the court should estop Kennedy from evading arbitration.
          These arguments, though compelling, are foreclosed by several of our
   recent decisions that involved nearly identical circumstances. See Newman
   v. Plains All Am. Pipeline, L.P., 23 F.4th 393 (5th Cir. 2022); Newman v. Plains
   All Am. Pipeline, L.P., 2022 WL 1114407 (5th Cir. Apr. 14, 2022) (per curiam);
   Hinkle v. Phillips 66 Co., 35 F.4th 417 (5th Cir. 2022). The gravamen is that,
   according to these decisions, Kennedy did not agree to arbitrate his claims
   against Plains, and Plains does not have a close enough relationship with




                                          2
Case: 21-50256     Document: 00516377713      Page: 3   Date Filed: 06/30/2022




                               No. 21-50256


   Onshore and Applied Consultants to enforce their agreements through
   equity.
             AFFIRMED.




                                    3